DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/19 was filed on 11/5/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With regards to claim 5, it is unclear whether the limitation “In a specific embodiment of the present disclosure, R1 is CH2=CHCH2-” is positively recited in the claim.
With regards to claim 6, it is unclear whether the limitation “In a specific embodiment of the present disclosure, R1 is –C≡CH or –C≡CCH3” is positively recited in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al (US 2009/0226821).
	Regarding claims 1, 2, 7-9, 16, and 20, Ihara et al discloses a secondary battery (lithium-ion battery) comprising an electrolytic solution (electrolyte), wherein the electrolytic solution comprises: an electrolyte salt such as lithium hexafluorophosphate, lithium tetrafluoroborate, lithium hexafluoroarsenate, and lithium trifluoromethane 1 is H, n is 1), wherein the sultone content in the solvent is in the range from 0.5 wt% to 5 wt%; wherein the electrolyte salt preferably contains at least one selected from the group consisting of the compounds shown in Chemical formula 19 to Chemical formula 21, wherein as a compound shown in Chemical formula 21, the compound shown in Chemical formula 24 (Formula 2, where R21 is F and R22 is CF3) is included ([0094],[0103],[0122],[0123], [0126], [0128],[0133]).
	However, Ihara et al does not expressly teach a second additive that is one or more selected from compounds shown as Formula 2, wherein in Formula 2, R21 and R22 are each independently one selected from F, trifluoromethyl, pentafluoroethyl, and cyano, and R21 and R22 are not both F (claims 1 and 20); wherein the second additive is one or more selected from the following compounds (claim 9).
Ihara et al also discloses that the electrolyte salt preferably contains at least one selected from the group consisting of the compounds shown in Chemical formula 19 to Chemical formula 21, wherein as a compound shown in Chemical formula 21, the compound shown in Chemical formula 24 (second additive / Formula 2, where R21 is F and R22 is CF3) is included ([0128],[0133]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ihara electrolytic solution to include a compound shown in Chemical formula 24 in order to obtain higher effect of lowering internal resistance ([0128]).  In addition, the invention as a whole would have been prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a compound shown in Chemical formula 24.
Regarding claims 10-13, Ihara et al does not expressly teach a first additive that has a content of 3% or less of total mass of the electrolyte (claim 10); a first additive that has a content of 0.01% to 3% of total mass of the electrolyte (claim 11); a second additive that has a content of 1% or less of total mass of the electrolyte (claim 12); a second additive that has a content of 0.01% to 1% of total mass of the electrolyte (claim 13).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ihara electrolytic solution to include a first additive that has a content of 0.01% to 3% of total mass of the electrolyte and a second additive that has a content of 0.01% to 1% of total mass of the electrolyte because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The content of the sultone (first additive) is a result effective variable of improving the chemical stability of the electrolytic solution ([0122]) and the content of the compound shown in Chemical formula 24 is a result effective variable of lowering the internal resistance of the electrolyte ([0128]).  In addition, there is no evidence of criticality of the claimed content of the first and second additives. 

Regarding claims 17 and 18, Ihara et al also discloses an additive further comprising LiBF4- having a content of 0.1 mol/kg which corresponds to 0.9% of the total mass of the electrolyte (Table 5, Example 4-1). 

Claims 3, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al (US 2009/0226821) in view of Murai et al (US 2003/0054259).  The Ihara reference is applied to claim 1 for reasons stated above.
However, Ihara et al does not expressly teach C1-C5 alkyl is selected from group consisting of -CH3, -CH2CH3, -CH2CH2CH3, -CH(CH3)2, -CH2CH2CH2CH3, -CH(CH3)CH2CH3, -CH2CH(CH3)2, -C(CH3)3, -CH2CH2CH2CH2CH3, -CH(CH)CH2CH2CH3, -CH2CH(CH3)CH2CH3, 15Attorney Docket No. 5232.108 -CH2CH2CH(CH3)2, -CH(C2H5)CH2CH3, -C(CH3)2CH2CH3, -CH(CH3)CH(CH3)2, -CH2C(CH3)3 (claim 3); the first additive is one or more selected from the following compounds (claim 8); one or both of vinyl ethylene carbonate and ethylene sulfate (claim 19).
Murai et al discloses an electrolyte that contains vinyl ethylene carbonate and furthermore contains a cyclic sulfonic acid ester (first additive) that is an ester selected from the group consisting of 1,3-propane sultone, 1,4-butane sultone, 1,3-butane sultone (C1-C5 alkyl that is –CH3), and 1,3-propene sultone ([0020],[0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ihara electrolytic solution to include vinyl .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al (US 2009/0226821) in view of Burkhardt et al (US 2017/0250445).  The Ihara reference is applied to claim 1 for reasons stated above.
However, Ihara et al does not expressly teach R1 that is selected from C1-C5 alkyl having one fluorine atom, two fluorine atoms or three fluorine atoms (claim 4);  R1 that is selected from group consisting of -CH=CH2, -CH=CHCH3, CH2=CHCH2-, -CH2CH=CHCH3, -CH=CHCH2CH2CH3, CH2=CHCH2CH2CH2-, -CH2CH=CHCH2CH3, CH3CH=CHCH2CH2- (claim 5); R1 that is selected from group consisting of –C≡CH, –C≡CCH3, CH≡CCH2-, -CH2C≡CCH3, -C≡CCH2CH2CH3, CH≡CCH2CH2CH2-, -CH2C≡CCH2CH3, CH3C≡CCH2CH2- (claim 6).
Burkhardt et al discloses an electrolyte composition comprising a sultone, the sultone represented by the formula, wherein each A (R1) is independently a hydrogen, fluorine, or an optionally fluorinated alkyl, vinyl (-CH=CH2), acetylenic (–C≡CH), or propargyl group (CH≡CCH2-), wherein the vinyl, allyl, acetylenic, or propargyl group may each be partially or totally fluorinated ([0097]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Ihara electrolytic solution to include a 1 is a fluorinated alkyl (C1-C5 alkyl having one fluorine, two fluorine, or three fluorine), vinyl (-CH=CH2), acetylenic (–C≡CH), or propargyl group (CH≡CCH2-) in order to utilize additives that can minimize gas formation but also provide good battery performance characteristics ([0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729